COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Charles Ronald Wade, Appellant v. Harris County, Harris County
                          Department of Education, Port of Houston Authority of Harris County,
                          Harris County Flood Control District, Harris County Hospital District,
                          City of Houston, Houston Independent School District, and Houston
                          Community College System, Appellees

Appellate case number:    01-15-00155-CV

Trial court case number: 2011-69056

Trial court:              295th District Court of Harris County

        Appellant Charles Ronald Wade’s motion for rehearing and his alternative motion for an
injunction, abatement, or stay are denied.

Justice’s signature: /s/ Harvey Brown
                     Acting for the Court

Panel consists of: Justices Bland, Brown, and Lloyd


Date: August 23, 2016